                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:18-CR-40097-KES

                   Plaintiff,
                                            ORDER DENYING DEFENDANTS’
      vs.                                  MOTIONS FOR A NEW TRIAL UNDER
                                             RULE 33 AND MOTIONS FOR
MAURICE BELLAFONTA CATHEY,                   ACQUITTAL UNDER RULE 29
a/k/a Short, and CORROD LEON
PHILLIPS,

                   Defendants.


      Defendants, Maurice Bellafonta Cathey and Corrod Leon Phillips, each

filed a Rule 33 motion for a new trial and Rule 29 motion for judgment of

acquittal. Dockets 123-126. The government opposes all motions. Dockets 128,

129, 131, 132. For the following reasons, defendants’ motions are denied.

                                 BACKGROUND

      Defendants were charged in a second superseding indictment filed on

September 10, 2019. Docket 66. Count 1 charged both Cathey and Phillips

with conspiracy to distribute heroin; Count 2 charged both Cathey and Phillips

with conspiracy to distribute cocaine base; Count 3 charged only Cathey with

distribution of a controlled substance resulting in the death of Layne Diaz;

Count 4 charged only Cathey with distribution of a controlled substance

resulting in the serious bodily injury of Shania Hofer; Count 5 charged both

Cathey and Phillips with distribution of a controlled substance resulting in the

serious bodily injury of Ty Olson.; and Count 6 charged only Phillips with
distribution of a controlled substance resulting in the serious bodily injury of

Devlin Tommeraasen. Id. A jury trial began on November 12, 2019. Docket 117

at 1. The government rested on Wednesday, November 20. Id. at 4. Cathey and

Phillips rested later that afternoon. Id. The jury returned a verdict of guilty on

all counts, as to both defendants, that evening. Id. at 5; see Docket 116.

I.    Motions for a New Trial Under Rule 33

      During trial, defendants made several mistrial motions and objections

that were denied by the court. See Docket 123 at 2, 3, 4, 5, 8; Docket 125 at 2,

3, 4, 5, 8; Docket 128 at 2; Docket 131 at 2. Defendants now move for a new

trial based on these denied motions. First, defendants moved for a mistrial

because there were no African American prospective jurors on the venire panel.

Second, defendants moved for a mistrial because the government allegedly

violated the court’s sequestration order. Third, defendants moved to strike the

testimony of Candace Tschetter, who was granted use immunity shortly before

testifying. Fourth, defendants objected to the government’s description of the

definition of “but for” causation during its closing argument. Fifth, defendants

objected to Final Jury Instruction No. 9, which defined “but for” causation.

Defendants now raise a sixth basis for a new trial based on their assertion that

the government failed to prove Cathey and Phillips’ guilt beyond a reasonable

doubt.

      A.    Legal Standard

      Rule 33 of the Federal Rules of Criminal Procedure allows defendants to

move the court to “vacate any judgment and grant a new trial if the interest of

                                         2
justice so requires.” Fed. R. Crim. P. 33(a). The district court may grant or deny

a motion for new trial based on its “sound discretion.” United States v. Campos,

306 F.3d 577, 579 (8th Cir. 2002) (internal quotation omitted). The court may

“weigh the evidence, disbelieve witnesses, and grant a new trial even when

there is substantial evidence to sustain the verdict[.]” Id. The court is not

required to view the evidence in the light most favorable to the non-moving

party, the government, and may independently consider the evidence

presented. See United States v. Brown, 956 F.2d 782, 786 (8th Cir. 1992). But

“[u]nless the district court ultimately determines that a miscarriage of justice

will occur, the jury’s verdict must be allowed to stand.” Campos, 306 F.3d at

579. Rule 33 authority must be exercised “sparingly and with caution.” Id.

(internal quotation omitted). A new trial under Rule 33 is an “unusual remedy

that is reserved for ‘exceptional cases in which the evidence preponderates

heavily against the verdict.’ ” United States v. Starr, 533 F.3d 985, 999 (8th Cir.

2008) (quoting 3 Charles Alan Wright, Nancy J. King, & Susan R. Klein,

Federal Practice and Procedure § 553 (3d ed. 2004)).

      B.    Whether the Venire Panel was Improperly Drawn

      Cathey and Phillips first argue that the court should have granted their

motion for a mistrial because all the potential jurors on the venire panel were

white. See Docket 123 at 2; 125 at 2. Defendants are both African American. At

trial, defendants argued that the jury was not composed of a fair cross-section

of the community. The court denied the motion during voir dire.




                                         3
      The Sixth Amendment guarantees a criminal defendant’s “right to trial by

an impartial jury drawn from a fair cross-section of the community.” United

States v. Evans, 830 F.3d 761, 769 (8th Cir. 2016) (internal quotation omitted).

But “[t]he Constitution does not guarantee a defendant a proportionate number

of his racial group on the jury panel or the jury which tries him; it merely

prohibits deliberate exclusion of an identifiable racial group from the juror

selection process.” Id. at 769-70 (internal quotation omitted). A fair cross-

section violation requires three elements:

      (1) that the group alleged to be excluded is a ‘distinctive’ group in
      the community, such as African-Americans; (2) that the
      representation of this group in jury venires is not fair and
      reasonable in relation to the number of such persons in the
      community; and (3) that the underrepresentation is due to
      ‘systematic exclusion in the jury selection process.’

Id. at 769 (quoting Duren v. Missouri, 439 U.S. 357, 364 (1979).

      While Cathey and Phillips meet the first requirement, that African

Americans are a “distinctive group in the community,” they fail to establish the

second and third requirements. The District of South Dakota, where Cathey

and Phillips were charged and tried, comprises the state of South Dakota.

According to a July 1, 2019 estimate by the United States Census, around 2.4

percent of South Dakota’s 884,659 citizens are Black or African American. See

U.S. Census Bureau Quick Facts: South Dakota, census.gov/quickfacts/SD

(last visited January 22, 2020). Thus, a 30-person venire drawn at random

from the residents of South Dakota would yield, on average, less than one

individual who identifies as Black or African American. Cathey and Phillips do

not show that the all-white venire “is not fair and reasonable in relation to” the
                                         4
number of African Americans in the District of South Dakota. Evans, 830 F.3d

at 769. Also, defendants make no argument that there is “systematic

exclusion” of African Americans in the jury selection process. Id. Thus, the

court did not err in ruling against defendants’ motion for a mistrial because of

the composition of the venire. Defendants’ Rule 33 motions cannot succeed on

this basis.

      C.      Whether the Government Violated the Court’s Sequestration
              Order

      On Friday, November 15, 2019, the government called Nicole Hollaar as a

witness. Docket 117 at 3. The court recessed that afternoon, in the middle of

Hollaar’s testimony. Id. Hollaar returned and was further questioned by the

government on direct examination on Monday, November 18, 2019. Id. Over

the weekend, the government became aware that Hollaar had offered false

testimony about not knowing Cathey. Docket 128 at 5. The government

contacted Hollaar’s attorney and offered her use immunity for her continued

testimony. Id. On Sunday, November 17, 2019, defendants became aware that

the government met with Hollaar and provided her use immunity. Docket 123

at 3; Docket 125 at 3. They moved to strike her testimony and for a mistrial.

Docket 123 at 3; Docket 125 at 3. The court denied those motions, but limited

Hollaar’s further testimony on direct to correct her prior false testimony.

Docket 128. And defendants both had an opportunity to fully cross-examine

Hollaar.




                                        5
      Defendants argue that the government violated the court’s sequestration

order and their Due Process rights. Rule 615 of the Federal Rules of Evidence

states that “[a]t a party’s request, the court must order witnesses excluded so

that they cannot hear other witnesses’ testimony.” Fed. R. Evidence 615. “This

rule does not by its terms forbid an attorney from conferring with witnesses

during trial.” United States v. Calderin-Rodriguez, 244 F.3d 977, 984 (8th Cir.

2001). “Nor is it inherently unethical for a lawyer to speak to a witness once the

witness has begun to testify.” Id. “It is a common practice for a judge to

instruct a witness not to discuss his or her testimony with third parties[.]”

Perry v. Leeke, 488 U.S. 272, 281 (1989). But a prosecutor may not “introduce

or elicit testimony known to be false.” United States v. White, 724 F.3d 714,

716-17 (8th Cir. 1984). Thus, the court found that the government’s

communications with Hollaar were not improper, as they were aimed at

ensuring the government corrected the testimony it knew to be false.

      Also, even if the conversation was improper under the sequestration

order, the “court would still have wide latitude in deciding how to respond to

the impropriety.” Calderin-Rodriguez, 244 F.3d at 985. After defendants’

objections to Hollaar’s testimony, the court limited any improper effects of the

government’s weekend meeting by limiting Hollaar’s further testimony to

correcting her prior false statements. Thus, even if the meeting was

inappropriate, its effects did not violate defendants’ Due Process rights by

giving the government an unfair opportunity to coach its witness.




                                        6
      D.      Whether the Court Erred in Admitting Tschetter’s Testimony

      Candace Tschetter testified as a witness for the government on Tuesday,

November 19, 2019. Docket 117 at 4. Defendants allege that the government

met with Tschetter and her attorney to discuss her testimony and provide her

with use immunity for her testimony before trial began that morning. See

Docket 123 at 4; Docket 125 at 4. Defendants state that the government

“purposely failed to inform [Cathey or Phillips] or the Court about the immunity

deal, until Ms. Tschetter took the stand and began her testimony.” Docket 123

at 4; Docket 125 at 4. The government states that it did not provide Tschetter

with immunity until she began her testimony, because it received approval

from the United States Attorney just before trial began that morning. Docket

128 at 6-7; Docket 131 at 7. Phillips and Cathey objected to Tschetter’s

testimony. Docket 128 at 7; Docket 131 at 6. The court found that the late

notice of the use immunity grant was not prejudicial to the defense and denied

the motion.

      The government argues that defendants were not prejudiced because

they were on notice well in advance of trial that Tschetter’s testimony would

not be used against her by the government. Docket 128 at 7; Docket 131 at 7.

The government provided a proffer letter to defendants “almost two weeks”

before trial. Docket 128 at 8; Docket 131 at 7. The letter advised Tschetter that

any information and testimony she provided about illegal activities of others

would not be used directly against her in any criminal proceeding. Docket 128

at 7; Docket 131 at 7. This mirrors the protections afforded by use immunity,

                                        7
which proscribes direct use of a witness’s testimony in a criminal case against

the witness. See Kastigar v. United States, 406 U.S. 441, 453 (1972). Thus,

defendants were on notice that Tschetter was protected before the morning she

was officially granted use immunity.

      Even if the proffer letter did not provide defendants notice, defendants

had the opportunity to cross-examine and impeach Tschetter after they learned

she had received use immunity. Thus, defendants were not prejudiced by

Tschetter receiving use immunity for her testimony and the court did not err in

overruling their objections.

      E.    Whether the Government’s Closing Argument Incorrectly
            Described “But For” Causation

      Defendants argue that the government misstated the definition of “but

for” causation in its closing argument, and that the court should have

sustained their objection to the alleged misstatement of law. Docket 123 at 5;

Docket 125 at 5. According to defendants, the government improperly advised

jurors that since Olson and Tommeraasen recovered from the administration of

Naloxone, which reverses the effects of heroin, jurors could conclude that

heroin was the “but for” cause of the overdoses. Docket 123 at 5-8; Docket 125

at 5-8.

      Defendants allege that the government mistakenly used the “contributing

factor” test when it argued to the jury that the effective use of Naloxone shows

that heroin was a “but for” cause of the victims’ overdoses. Docket 123 at 6;

Docket 125 at 6. Defendants note that the “contributing factor” test was

rejected by the Eighth Circuit in United States v. Ford, 750 F.3d 852 (8th Cir.
                                        8
2014). Docket 123 at 6; Docket 125 at 6. The government’s attorney read aloud

Final Instruction No. 9, which closely parallels the Supreme Court’s definition

of “but for” causation in Burrage v. United States, 571 U.S. 204, 211-12 (2014),

before arguing to the jury how the successful Naloxone administration showed

that heroin was the “but for” cause of the victims’ overdoses. Docket 128 at 8-

9; Docket 131 at 8. Thus, the court did not err when it overruled defendants’

objections that the government incorrectly argued “but for” causation to the

jury.

        F.    Whether Final Jury Instruction No. 9 Incorrectly Instructed
              the Jury on “But For” Cause

        Final Instruction No. 9 stated:

        The prosecution must prove that serious bodily injury or death
        resulted from the unlawfully transferred controlled substance, not
        merely from a combination of factors to which the drug use
        contributed. This is known as ‘but for’ causation. For example,
        where A shoots B, who is hit and dies, we can say that A caused
        B’s death, because but for A’s conduct, B would not have died. The
        same thing is true if a person’s act combines with other factors to
        produce the result, so long as the other factors alone would not
        have produced the result—the straw that broke the camel’s back,
        so to speak. Thus, if poison is administered to a man debilitated by
        multiple diseases, the poison is a ‘but for’ cause of death even if
        the diseases played a part in his deterioration, so long as, without
        the effect of the poison, he would have lived.

Docket 114 at 19.

        This instruction is nearly identical to the definition of the phrase

“death results” laid out by the Supreme Court in Burrage. 571 U.S. at

211-12. Defendants argue that these examples should not have been

used. Docket 123 at 8-9; Docket 125 at 9-10. They argue that the court

should have instructed the jury using the baseball metaphor that follows
                                          9
the poison and shooting examples in Burrage. Docket 123 at 8-9; Docket

125 at 9-10. Defendants seem to argue that because the examples that

were used result in death, they were not appropriate ways to describe

what “but for” causation is on the counts where only serious bodily

injury was charged. Docket 123 at 8-9; Docket 125 at 9-10. But Cathey

faced a charge that included the “death results” language interpreted in

Burrage. See Docket 66. And the resulting in serious bodily injury

analysis is not substantially different than resulting in death—jurors

would simply be determining whether heroin was the “but for” cause of

an overdose from which the victim recovered instead of a deadly

overdose.

      The court is not limited to or required to use only pattern jury

instructions. United States v. Ridinger, 805 F.2d 818, 820-21 (8th Cir.

1986). Defendants did not request during trial that the baseball

metaphor be used in place of the poison and shooting metaphors that

were used. See Dockets 76, 77. The final instructions were taken directly

from recent Supreme Court interpretation of “but for” causation in the

context of a “resulting in death” charge in Burrage. Thus, the court did

not err in including Final Instruction No. 9.

      G.    Whether the Government Proved Cathey and Phillips’ Guilt
            Beyond a Reasonable Doubt

      Defendants argue that the government failed to prove their guilt beyond a

reasonable doubt and that as a result, the court should vacate the judgment



                                       10
and grant a new trial. Docket 123 at 9; Docket 125 at 10. Defendants argue

that the jury’s verdict is “clearly contrary to the manifest weight of the evidence

presented.” Docket 123 at 10; Docket 125 at 10.

      Defendants assert that the government presented weak and

uncorroborated evidence to prove its case, especially relating to Counts 5 and

6. They argue, first, that Tommeraasen and Hofer were unreliable witnesses.

Docket 123 at 10, 13; Docket 125 at 11. Hofer was high on heroin when she

purchased from Phillips the heroin on which Olson later overdosed. Docket 123

at 10-11; Docket 125 at 11. And Tommeraasen was high on methamphetamine

at the time he purchased heroin from Phillips. Docket 123 at 13. “[I]t is the

jury’s prerogative to evaluate the credibility of witnesses in light of their prior

drug abuse or addiction.” United States v. Hodge, 594 F.3d 614, 618 (8th Cir.

2010). By determining that Tommeraasen and Hofer did purchase their heroin

from Phillips, the jury appears to have validly determined that those witnesses

were credible.

      Defendants also argue that Tommeraasen and other witnesses were

unreliable because they were testifying under Rule 35 agreements to cooperate

or had received use immunity for their testimony. Docket 123 at 13. But the

jury was not required to disbelieve all such witnesses’ testimony. Rather, the

jury was entitled to give each witness’s testimony the weight they saw fit based

on all the circumstances. Defendants were able to impeach such witnesses’

credibility during cross examination and remind jurors of their alleged motives

to lie during closing arguments. Thus, that jurors may have chosen to believe

                                         11
such witnesses despite cooperation agreements does not require the “unusual

remedy” of a new trial under Rule 33. Starr, 533 F.3d at 999.

      Defendants also argue as to Count 5 that insufficient evidence exists to

conclude Olson’s heroin ingestion was the “but for” cause of his overdose.

Docket 123 at 12-13. They argue that because Olson’s toxicology report

revealed that he had benzodiazepine in his system at the time he overdosed,

heroin cannot be shown to be the “but for” cause of his death. Id. Similarly,

they argue that the fact that naloxone reversed the effects of his overdose does

not show heroin was the “but for” cause of his death. Docket 123 at 11-12;

Docket 125 at 11-12. Dr. Kenneth Snell testified that Olson had a substantial

risk of death due to ingestion of opiates that led him to overdose. Docket 128 at

10. Defendants argue that his testimony and the fact that naloxone revived

Olson do not mean heroin was the “sole cause” of his overdose. Docket 123 at

11, Docket 125 at 12. But the government is not required to prove that heroin

was a “sole cause,” only that it was a “but for” cause. See Burrage, 571 U.S. at

211-12. So long as the government proved beyond a reasonable doubt that the

overdose would not have occurred “but for” his ingestion of heroin, the

government met its burden. Defendants did not show that the weight is so

against the verdict that “a miscarriage of justice will occur” if a new trial is not

ordered. Campos, 306 F.3d at 579. Thus, “the jury’s verdict must be allowed to

stand” on Count 5. Id.

      Phillips also argues that Tommeraasen had recently used

methamphetamine, which precludes a finding that heroin was the “but for”

                                         12
cause of his overdose. Docket 123 at 13. This is not so. As with the

benzodiazepine and heroin in Olson’s system, the government was not required

to prove beyond a reasonable doubt that heroin was the sole cause of

Tommeraasen’s overdose, only that it was the “but for” cause of

Tommeraasen’s overdose. Snell’s testimony, combined with the administration

of naloxone and testimony of the EMTs who revived Tommeraasen, is sufficient

to prove that heroin was a “but for” cause of Tommeraasen’s overdose. Thus,

Phillips did not make a sufficient showing for a new trial on Count 6.

II.   Motions for a Judgment of Acquittal Under Rule 29

      A.     Legal Standard

      Rule 29 allows convicted defendants to file a motion for judgment of

acquittal after a jury returns its verdict. Fed. R. Crim. P. 29(c)(1). The court

“must enter a judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). The jury verdict

“must be upheld if there is any interpretation of the evidence that could lead a

reasonable-minded jury to find the defendant guilty beyond a reasonable

doubt.” United States v. Espinoza, 885 F.3d 516, 520 (8th Cir. 2018) (internal

quotation omitted).

      B.     Whether Sufficient Evidence Exists to Sustain the Guilty
             Verdicts

      Defendants offer nearly identical arguments under their Rule 29 motions

as compared to the insufficiency of the evidence arguments of their Rule 33

motions on Counts 5 and 6. Compare Docket 123 at 10-16 with Docket 124 at



                                         13
1-8; Compare Docket 125 at 10-13 with Docket 126 at 1-5. The legal standard

for Rule 29 motions is more stringent and deferential to the jury than that of a

Rule 33 motion. In Rule 33 motions, the court may independently consider the

evidence presented. Brown, 956 F.2d at 786. In Rule 33 motions, however, the

verdict must stand unless no interpretation of the evidence exists that could

lead a reasonable-minded jury to find the defendant guilty beyond a reasonable

doubt. Espinoza, 885 F.3d at 520.

      As discussed above, the court finds that defendants do not meet the

standard under Rule 33 to merit a new trial. Thus, defendants cannot show

that they meet the higher, more jury-deferential standard of Rule 29. Thus,

defendants’ Rule 29 motions for a judgment of acquittal are denied as to

Counts 5 and 6.

      Cathey included several brief paragraphs arguing that his conviction

cannot be sustained on Counts 1, 2, 3, and 4. Docket 126 at 5. He makes

cursory arguments based on credibility of witnesses and the same “but for”

cause argument advanced in Counts 5 and 6. He does not meet the high

burden of showing that there is no interpretation of the evidence that could

lead a reasonable jury to find Cathey guilty beyond a reasonable doubt. Thus,

Cathey’s Rule 29 motion is denied as to Counts 1, 2, 3, and 4.

                                    CONCLUSION

      Defendants’ Rule 33 motions did not show that manifest injustice will

result if defendants are not granted a new trial. Defendants’ Rule 29 motions




                                       14
did not show that no reasonable jury could have found defendants guilty

beyond a reasonable doubt based on the evidence. Thus, it is

      ORDERED that defendants’ Rule 29 and Rule 33 motions (Dockets 123,

124, 125, and 126) are denied.

      Dated January 27, 2020.

                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                     15
